PER CURIAM.
We consolidated this case for oral argument with two others, State v. Knox and State v. Jackson, 586 So.2d 520 (La.1991) because the three presented identical issues. In each of the cases, the State objected to a black criminal defendant’s exercise of peremptory challenges against white prospective jurors. The district court overruled the State’s objections; the court of appeal in this case ordered the district court to reevaluate its ruling in light of the court of appeal's pro-State decisions in Knox and Jackson, supra.
We have rendered an opinion today in the consolidated Knox and Jackson cases, supra. For the reasons expressed in that opinion, we affirm the decision of the court of appeal and remand this case to the district court. We hold that the State may object to a minority criminal defendant’s exercise of racially based peremptory challenges. Thus, as we stated in Knox and Jackson, the State may properly raise objections to a minority criminal defendant’s exercise of alleged discriminatory racially based peremptory challenges and thereby invoke the Batson requirement that the challenging criminal defendant supply racially neutral reasons for the peremptory challenge.
DECREE
For the foregoing reasons, the judgment of the court of appeal is affirmed and the case is remanded to the district court for further proceedings in accordance with this opinion.
AFFIRMED, REMANDED TO DISTRICT COURT.
CALOGERO, C.J., and LEMMON, J., concur and assign reasons.